DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-8, 10-21 have been found allowable since while the prior art of record discloses a device manufacturing method using a lithographic apparatus having a localized immersion system for confining an immersion liquid to a space between a projection system and a substrate and having steps of providing an initial route for a substrate to expose a plurality of fields thereon, predicting a set of first location on the substrate having a risk of residual liquid from the immersion system when exposed using the initial route and determining a set of modifications to the initial route to reduce the risk of residual loss (see US Pat. 9,329,491 to Grouwstra et al ) but the prior art of record, either alone or in combination discloses steps of obtaining a set of second locations of defects in at least one substrate exposed using the initial route, selecting a subset of the set of modifications by comparing the first locations and the second locations and exposing a plurality of production substrates using the initial route modified by the selected subset of modifications, as recited in the claims of the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grouwstra et al (U.S.Pat. 9,329,491) and Eummelen et al (US 2021/0096471 A1) disclose immersion lithographic methods and have been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
4/20/22

/HUNG V NGUYEN/Primary Examiner, Art Unit 2882